IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


IN RE: RAYMOND G. PERELMAN          : No. 384 EAL 2015
CHARITABLE REMAINDER UNITRUST       :
UNDER       AGREEMENT OF TRUST      :
DATED APRIL 25, 1996                : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
APPEAL OF: JEFFREY E. PERELMAN      :

IN RE: RAYMOND AND RUTH             : No. 385 EAL 2015
PERELMAN COMMUNITY FOUNDATION       :
UNDER AGREEMENT         OF TRUST    :
DATED AUGUST 21, 1995, AS           : Petition for Allowance of Appeal from
AMENDED                             : the Order of the Superior Court
                                    :
                                    :
APPEAL OF: JEFFREY E. PERELMAN      :

IN RE: RAYMOND AND RUTH             : No. 386 EAL 2015
PERELMAN EDUCATION FOUNDATION       :
UNDER AGRREMENT         OF TRUST    :
DATED AUGUST 21, 1995, AS           : Petition for Allowance of Appeal from
AMENDED                             : the Order of the Superior Court
                                    :
                                    :
APPEAL OF: JEFFREY E. PERELMAN      :

IN RE: RAYMOND AND RUTH             : No. 387 EAL 2015
PERELMAN JUDAICA FOUNDATION         :
UNDER AGREEMENT         OF TRUST    :
DATED AUGUST 21, 1995, AS           : Petition for Allowance of Appeal from
AMENDED                             : the Order of the Superior Court
                                    :
                                    :
APPEAL OF: JEFFREY E. PERELMAN      :

IN RE: RAYMOND AND RUTH             : No. 388 EAL 2015
PERELMAN FAMILY CHARITABLE          :
FOUNDATION UNDER AGREEMENT          :
OF TRUST DATED APRIL 25, 1996, AS   : Petition for Allowance of Appeal from
AMENDED                             : the Order of the Superior Court
                                    :
                                    :
APPEAL OF: JEFFREY E. PERELMAN              :


                                      ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

     Messrs. Justice Eakin and Wecht did not participate in the decision of this matter.




 [384 EAL 2015, 385 EAL 2015, 386 EAL 2015, 387 EAL 2015 and 388 EAL 2015] - 2